Citation Nr: 0611454	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in April 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.

In June 2003, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Portland RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.   The veteran served in Vietnam and was exposed to 
herbicides.  

2.  A chronic skin disorder was not present in service or 
until years thereafter, and the appellant's current skin 
disability is not etiologically related to his exposure to 
herbicides in service or otherwise etiologically related to 
service.  


CONCLUSION OF LAW

The veteran's skin disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2005).  

	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in January 2002, subsequent to its initial 
adjudication of the claims.  However, following action taken 
pursuant to the Board's remand in April 2004, the RO again 
considered all of the evidence of record before confirming 
the prior denial.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's skin 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board has carefully 
considered the request of the service representative that the 
veteran be afforded another VA examination when his claimed 
skin disorder is in an active phase.  However, the Board 
finds that such is unnecessary and that there is sufficient 
evidence upon which to base a fair determination.  In this 
regard, a review of the extensive treatment records reflects 
only sporadic references to skin pathology, none of which was 
attributed to herbicide exposure.  At the time of the most 
recent VA examination the veteran admitted that he had not 
had an occurrence of skin problems for the past year.  Under 
these circumstances, there is no assurance that the timing of 
additional examination would coincide with a period of 
activity and thus the Board finds that further delay is not 
warranted.  Should the veteran's skin disorder become 
symptomatic in the future he may, with the submission of new 
and material evidence, file to reopen his claim for service 
connection.  

Finally neither the veteran nor his representative has 
identified any other outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current skin disability is due 
to herbicide exposure while serving in Vietnam.  While 
service medical records show that he was treated twice for 
athlete's foot, there is no finding or diagnosis of a chronic 
skin disability.  The report of examination for discharge 
shows that the veteran's skin was found to be normal.  

There are of record extensive [ost-service treatment records 
showing that the veteran was seen at the Portland VA Medical 
Center sporadically for treatment of skin complaints, 
including  eczema and psoriasis.  The veteran's physician 
noted that the skin condition was likely due to fungus, 
although it was possible it could be related to herbicide 
exposure.  In December 2000 he was treated for foot fungus.  
Skin pathology was not attributed to herbicide exposure.

At the time of his hearing before the undersigned in June 
2003, areas of bumps and peeling were observed on the 
veteran's arm, which he testified extended to his back and 
legs.  The veteran stated that the condition has recurred, 
and that he does not recall receiving the same diagnosis 
twice.  

The veteran was afforded a VA examination in October 2005.  
The examiner noted that the veteran had no skin lesions or 
scarring and was entirely asymptomatic at the time of 
examination.  According to the veteran, he had not had a 
recurrence during the past year.  He provided a description 
of his skin lesions, reporting that they developed with sun 
exposure.  The examiner was unable to provide a definitive 
diagnosis, but did opine that it is more probable than not 
that the veteran's skin lesions were unrelated to Agent 
Orange exposure.  The examiner also stated that the veteran 
did not describe skin lesions consistent with chloracne.

The appellant served in Vietnam, and he is presumed to have 
been exposed to herbicides such as Agent Orange in use in 
Vietnam at that time.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, none of his diagnosed skin disorders is subject to 
presumptive service connection.  Moreover, as discussed 
above, there is no medical evidence linking the veteran's 
current skin disability to his military service.  

The Board has considered the veteran's statements to the 
effect that his current skin disability is etiologically 
related to his active service; however, his lay assertions 
concerning matters that require medical expertise are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In light of the lack of medical evidence of a skin disorder 
in service or until many years thereafter or of a nexus 
between the veteran's claimed skin disorder and his military 
service, the Board must conclude that service connection for 
a skin disability is not warranted.  


ORDER

Entitlement to service connection for a skin disability is 
denied.




____________________________________________
N. R Robin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


